FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH RUBEN BRIDGEWATER,                         No. 10-15795

               Plaintiff - Appellant,            D.C. No. 2:07-cv-02511-FCD-
                                                 CMK
  v.

LOCKART, Facility Sergeant; et al.,              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Keith Ruben Bridgewater, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust, Wyatt v. Terhune, 315 F.3d 1108,

1117 (9th Cir. 2003), and for an abuse of discretion the denial of a motion to

compel discovery, Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). We

affirm.

      The district court properly dismissed Bridgewater’s action because he failed

to exhaust administrative remedies or demonstrate that he was excused from doing

so. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules); see also Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (affirming

dismissal for failure to exhaust prison remedies where inmate’s grievance failed to

“alert[ ] the prison to the nature of the wrong for which redress [was] sought”).

      The district court did not abuse its discretion by denying Bridgewater’s

motions to compel discovery. See Hallett, 296 F.3d at 751 (trial court’s broad

discretion to deny discovery “will not be disturbed except upon the clearest

showing that [the] denial of discovery result[ed] in actual and substantial prejudice

to the complaining litigant”) (internal citation and quotation marks omitted).

      Bridgewater’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      10-15795